

114 S388 IS: Animal Welfare in Agricultural Research Endeavors Act
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 388IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Booker (for himself, Mr. Blumenthal, Mr. Schatz, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Animal Welfare Act to require humane treatment of animals by Federal Government
			 facilities.
	
 1.Short titleThis Act may be cited as the Animal Welfare in Agricultural Research Endeavors Act or the AWARE Act.
 2.Animal welfareSection 14 of the Animal Welfare Act (7 U.S.C. 2144) is amended— (1)in the first sentence, by striking Any and inserting the following:
				
 (1)In generalSubject to paragraph (3), any Federal research facility or any other; (2)in the second sentence, by striking Any and inserting the following:
				
 (2)Animal exhibitionAny; and (3)by adding at the end the following:
				
 (3)Exclusions not applicableFor purposes of the application of standards and other requirements described in paragraph (1) to a Federal research facility or any other department, agency, or instrumentality of the United States having laboratory animal facilities, the exclusions contained in section 2(g)(3) shall not apply..